Notice of Allowability
Claims 1-6, 8-13, 15-19 are allowed.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on August 19, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Terminal Disclaimer
The terminal disclaimer filed on August 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,708,382 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Lee et al. US Patent Publication No. 2016/0197974 teaches: providing, by a computing device, to a client device a video for display on the client device, the video comprising a recording of output of an application from instantiation of the application (para. [0065] cloud streaming server 110 executes an application in response to a request from any one of the terminals, provides any one of the terminals… with the execution result screen of the application.  para. [0067] cloud streaming server 110 stores a section clip in which an execution screen corresponding to a predetermined execution section of an application has been rendered.  para. [0073] first 30 seconds after the start of the execution of the application); and providing, by the computing device responsive to instantiation of the application, output of the application to the client device to enable replacement of the display of the video on the client device with the output from the application (para. [0073] first 30 seconds after the start of the execution of the application.  para. [0125] encoding a current screen in which the application executed in response to the user input is being executed).
Perry US Patent Publication No. 2017/0050110 teaches providing a recording from instantiation of an application to at least a time at which the application is ready to receive user input (para. [0054] initial content 234 of the video game includes content that is presented prior to commencement of interactive gameplay, startup/splash screens (videos).  para. [0058] transition may occur following rendering of a splash screen (image/animation/video)); and providing output of the application to the client device by at least the time at which the application is ready to receive user input responsive to instantiation of the application to enable replacement of the display of the video on the client device with the output from the application (para. [0038] selection/navigation screen is presented for user selection/customization.  para. [0054] initial content… includes content that is presented prior to commencement of interactive gameplay. para. [0058] transition may occur following rendering of a splash screen (image/animation/video)).
Toksoz et al. US Patent Publication No. 2019/0079787 teaches determining, by a computing device, a time period from instantiation of execution of an application until the application is ready to receive user input (para. [0116] first interaction is used to measure a length of time from the beginning of execution of the application to when the application is ready for user interaction).
Prior art of record do not teach in whole or make obvious: determining, by a computing device, a time period from instantiation of execution of an application until the application is ready to receive user input; providing, by the computing device, to a client device, a video for display on the client device, the video comprising a recording of output of the application having a playback speed adjusted to the time period from instantiation of execution of the application to at least a time at which the application is ready to receive user input; and providing, by the computing device by at least the time at which the application is ready to receive user input responsive to instantiation of the application, output of the application to the client device to enable replacement of the display of the video on the client device with the output from the application.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445